The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (8,919,750) in view of Harp et al. (4,265,955).
Re: claim 1, Pearce shows an elastomeric cushion member, as in the present invention, comprising:
a plurality of interconnected buckling walls 102 comprising an elastomeric material, the elastomeric material comprising an elastomeric polymer and being resiliently compressible, see column 3, lines 42-51, the interconnected buckling walls together defining a plurality of columns 110 surrounding spaces extending substantially through a thickness of the elastomeric cushion member; and
a skin 202 comprising the elastomeric material formed integrally with the plurality of interconnected buckling walls and extending across the spaces defined by at least some columns of the plurality of columns, transversely to lengths of the at least some columns, see figure 2B and column 7, line 63-end.

Re: claim 2, Pearce shows the skin being located at a longitudinal end of the at least some columns of the plurality of columns, see figure 2B.
Re: claim 3, Harp shows the skin 20 located at intermediate locations along the lengths of the at least some columns of the plurality of columns, between longitudinal ends of the at least some columns of the plurality of columns.
 Re: claim 4, Pearce shows the skin does not extend across other columns of the plurality of columns, see column 7, lines 20-21.
Re: claims 5 and 22, Pearce’s cushion member, as modified by Harp, does not specify the amount of coverage of the skin for each column.  The claimed percentage of coverage is considered to be an engineering design choice in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.  It would have been obvious to one of ordinary skill in the art at the time of filing to have selected a percentage of coverage for the skin for the cushion member of Pearce in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.
Re: claim 6, Pearce shows the elastomeric polymer of the plurality of interconnected buckling walls comprises a gel, see column 4, lines 1-5.
Re: claims 7 and 8, Pearce shows the skin comprises an elastomeric polymer as a gel, see column 8, lines 1-5.

 Re: claim 10, Pearce shows the skin is arranged in another array, with each portion of the skin having the same geometric shape as every other portions of the skin, a total cross-sectional area of the array of the plurality of columns being greater than another total cross-sectional area of the another array of skin, see column 7, lines 20-21.
Re: claim 11, Pearce teaches in column 7, lines 20-21 that the skin could be used to cover all or some, but does not specified the pattern of coverage.  The claimed coverage pattern is considered to be an engineering design choice in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.  It would have been obvious to one of ordinary skill in the art at the time of filing to have selected a coverage pattern for the perforated skin in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.
Re: claim 12, Pearce’s member, as modified by Harp, shows the airflow passage where the skin does not cover.
Re: claim 23, Pearce’s member, as modified by Harp, shows the skin covers a peripheral portion but not at a center, where hole 24 is, for each column.
Re: claim 15, Pearce shows a method of making an elastomeric cushion member, as in the present invention, comprising: 
forming a plurality of interconnected buckling walls 102 comprising an elastomeric material, the elastomeric material comprising an elastomeric polymer, see 
while forming the plurality of interconnecting buckling walls, forming a skin 202 to extend at least across spaces defined by at least some columns of the plurality of columns, see figure 2B, transversely to lengths of the at least some columns, as shown in figure 2B.  
Pearce does not show the elastomeric material skin only partially covering a space of one column.  Harp is cited to teach the skin 16 having holes 24 formed integrally with buckling walls of the honeycomb wherein the skin only partially covering a space of one column.  It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the method of Pearce with the skin having holes such as taught by Harp in order to improve shock and vibration absorption by providing airflow in each column.
Re: claim 16, Pearce shows forming the skin at longitudinal ends of the at least some columns of the plurality of columns, see figure 2B.
Re: claim 17, Pearce’s method of making a cushion member, as rejected above, lacks the step of positioning the perforated skin between longitudinal ends of the at least some of the plurality of columns.  Harp is cited to teach a panel having a perforated skin 20 located between longitudinal ends of the panel.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of making a cushion member of Pearce to include the step of positioning the perforated skin between longitudinal ends such as taught by Harp in order to provide dampening and to improve stability of the cushion member.

Re: claim 19, Pearce teaches in column 7, lines 20-21 that the perforated skin could be used to cover all or some, but does not specified the amount.  The claimed percentages of coverage is considered to be an engineering design choice in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.  It would have been obvious to one of ordinary skill in the art at the time of filing to have selected a percentage of coverage for the perforated skin in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.
Re: claim 21, Pearce’s method, as modified by Harp, does not specify the amount of coverage of the skin for each column.  The claimed percentage of coverage is considered to be an engineering design choice in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.  It would have been obvious to one of ordinary skill in the art at the time of filing to have selected a percentage of coverage for the skin for the method of Pearce in order to meet a certain requirement such as weight restriction, different airflow patterns, etc.


Response to Arguments
Applicant's arguments filed on 3/2/2021 have been fully considered.
 Applicant repeats the argument that Pearce shows a cushion member and Harp shows a sound attenuation device; as such, Pearce and Harp are non-analogous art.  It is believed that Applicant is arguing the use of the shock and vibration absorbers of Pearce and Harp.  The devices of Pearce and Harp are in the field of shock and vibration absorption.  As stated in Pearce’s “Background” section, the cushioning element can be used as packaging, medical device, shoe inserts, etc. besides being a cushioning element for human comfort such as a mattress.  Packaging is meant to prevent damages and to protect the device inside by absorbing shock and vibration from the outside.  Harp’s device is to absorb sound which is also shock and vibration.  It is clear that both Pearce and Harp are analogous art because they both work to absorb shock and vibration.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Xuan Lan Nguyen/Primary Examiner, Art Unit 3657